REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
Claims are amended based on limitations suggested by the examiner during the examiner’s interview. 
In the art of record, Breazeal. (US 20180229472 A1) generally discloses the aspect of detecting, by the one or more processors, an encounter request from a user; detecting, by the one or more processors, an object in an encounter area encompassing the virtual assistant; the encounter area including the user;  determining, by the one or more processors and based on the object in the encounter area and a conversational goal model; a conversational goal; selecting, by the one or more processors and based in part on the conversational goal and the conversation goal model, and responsive to the encounter request, a first encounter including a first representation and a first dialog output; and providing, by the one or more processors, the first encounter for presentation to the user on the virtual assistant, and in view of Lovittet al. (US 20180366118A1) further teaches display the aspect  wherein the virtual assistant is a holographic virtual assistant. 
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1: 
determining, by the one or more processors and based on the physical object that was brought into the encounter area and a conversational goal model, a conversational goal, selected from among multiple candidate conversational goals that 
In addition to the art cited in the previous office action, the following art was also
considered:
i.  Rao Pub. No. 20180273345: A holographic elevator assistance system mounted in an elevator cab. The system includes a holographic display and a Common Passenger Interface Board (CPIB). The CPIB is configured to receive an input, interpret the received input, and perform a projection of a holographic image from the holographic display based on the input. 
ii. Yazdian et al., Pub. No: 20180018373: An electronic device that includes one or more input sensor devices, one or more output devices, one or more computer processors and a memory containing computer program code that, when executed by operation of the one or more computer processors, performs an operation. The operation includes collecting information, using one or more input sensor devices, about the plurality of users within a physical environment. The operation includes analyzing the collected information to determine a present situational context for the plurality of users that are currently present within the physical environment. An action to perform is determined based on the determined present situational context. The determined action is executed using the one or more output devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179